Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-11 are allowed. 

Applicant’s after-final amendment (AFA) submitted on October 27, 2021 overcomes the objection to claim 11, the 35 USC 112(a) rejection of claims 1-11, and the 35 USC 112(b) rejection of claims 1-11 as set forth in the Office action mailed on July 28, 2018 (“the previous OA”).   Furthermore, the closest prior art to claim 1 is Tomomi, Arahashi et al. (“Tomomi”) (English translation of JP 2014192204 A).  Tomomi discloses an adhesive tape for protecting semiconductor surfaces that has good peelability from the semiconductor wafer (0012).  Moreover, the adhesive tape of Tomomi includes a base film, an adhesive layer on one surface of the base film, and a grinding layer that is provided on the outermost layer on the other side opposite the base film (0022).   

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments submitted in the AFA have been considered.  

Support for claim 1 amendment can be found in paragraphs 0106 and 0114-0115 of US Patent Application Publication No. 2020/0017728 A1 of the present application.

In view of the examiner’s reasons for allowance, the objection to claim 11, the 35 USC 112(a) rejection of claims 1-11, and the 35 USC 112(b) rejection of claims 1-11 as set forth in the previous OA are withdrawn. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 8, 2021